      Case 2:20-cv-02406-KHV-GEB Document 1 Filed 08/18/20 Page 1 of 13




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

CAROLYN DAVID,                                          )
                                                        )
                         Plaintiff                      )
                                                        )
v.                                                      )      Case No.:
                                                        )
TKG STORAGEMART PARTNERS, L.P.                          )
                                                        )
          Serve Registered Agent at:                    )      JURY TRIAL DEMANDED
          Corporation Service Company                   )
          2900 SW Wanamaker Dr. Ste. 204,               )
          Topeka, Kansas 66614                          )
                                                        )
                         Defendant.                     )

                             DESIGNATION OF PLACE OF TRIAL

          Plaintiff hereby designates the Federal Court in Kansas City, Kansas as the place of trial.

                                            COMPLAINT

          COMES NOW Plaintiff Carolyn David (“Plaintiff”), by and through the undersigned

counsel, and states and alleges the following against Defendant TKG StorageMart Partners, L.P.

(“Defendant”).

                                      NATURE OF THE CLAIM

          1.     This action for legal and equitable relief arises under the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. (“ADA/ADAA”) and the Family Medical Leave

Act, 29 U.S.C. § 2601 et seq. (“FMLA”).

          2.     Plaintiff seeks all relief allowed by the ADA/ADAA and FMLA, to remedy her

claims.
      Case 2:20-cv-02406-KHV-GEB Document 1 Filed 08/18/20 Page 2 of 13




                                             PARTIES

       3.      Plaintiff Carolyn David is, and, at all times relevant to the allegations in this

Complaint, was a resident and citizen of the State of Kansas.

       4.      At all times relevant herein, Plaintiff was employed by Defendant.

       5.      Upon information and belief, Defendant is a Limited Partnership registered under

the laws of Missouri, and conducting business in the State of Kansas.

       6.      Upon information and belief, Defendant employs more than fifteen (15) persons

within the State of Kansas and, at all relevant times herein, was an “employer” within the meaning

of the ADA/ADAA.

       7.      Defendant is an entity, and is thus incapable of acting on its own behalf and

therefore acts through agents. It is liable for the conduct of its agents, including but not limited to

the individuals named herein, acting within the course and scope of their employment and/or

agency, its own negligence, the acts of its employees and/or agents which it ratifies, injuries

incurred by employees and/or agents’ performance of its non-delegable duties, and acts its

employees and/or agents take by virtue of their agency or employment with Defendant.

       8.      At all times mentioned herein, each of Defendant’s employees referenced in this

Complaint were the agents, servants, and employees of Defendant who were all acting within the

course and scope of their employment and/or agency with Defendant.

                                 JURISDICTION AND VENUE

       9.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims arise under the federal laws: the ADA/ADAA and the FMLA.

       10.     All or a substantial portion of Defendant’s unlawful employment practices

complained of herein occurred in Kansas, and, accordingly, jurisdiction and venue are proper in



                                                  2
       Case 2:20-cv-02406-KHV-GEB Document 1 Filed 08/18/20 Page 3 of 13




this Court pursuant to 28 U.S.C § 1391(b).

                                   CONDITIONS PRECEDENT

        11.     On or about November 19, 2019, Plaintiff submitted a Charge of Discrimination

(“Charge”) regarding employment discrimination and retaliation to the Equal Employment

Opportunity Commission (“EEOC”). The EEOC assigned No. 563-2020-00473 to the Charge. A

true and correct copy of the Charge is attached hereto as Exhibit A and incorporated herein by

reference.

        12.     On or about May 21, 2020, the EEOC issued a Notice of Right to Sue concerning

Charge No. 563-2020-00473. A true and accurate copy of the Right-to-Sue Notice is attached

hereto as Exhibit B and is incorporated herein by reference.

        13.     This action has been timely filed with this Court, and Plaintiff has met all conditions

precedent to filing this action.

                                   FACTUAL ALLEGATIONS

        14.     Plaintiff was employed with TKG StorageMart Partners, L.P. for more than four

years, since approximately June 2015, at its location of1285 West Dennis Avenue in Olathe,

Kansas.

        15.     Throughout Plaintiff’s employment, her performance was outstanding.

        16.     Plaintiff was the No. 1 sales associate in the entire company for more than three

years, and was recognized on a company-wide level for her accomplishments.

        17.     In January 2019, Defendant’s Regional Vice-President, Keven Boggs, her new

Regional Manager, Andy Morrow, and her old Regional Manager, Nick Farran, approached her to

ask if she would be interested in managing a new store that the company had just bought.

        18.     Mr. Boggs, Mr. Morrow, and Mr. Farran told Plaintiff that the owner of the



                                                  3
      Case 2:20-cv-02406-KHV-GEB Document 1 Filed 08/18/20 Page 4 of 13




company wanted the “best of the best” working at this new location, and they wanted Plaintiff to

manage it.

       19.     Plaintiff explained that her commute to the new location would be much longer,

but they talked her into relocating her family to Overland Park.

       20.     In or about April 2019, Plaintiff moved her four children from the only house they

had ever known in Wellsville, Kansas, to an on-site apartment at Defendant’s Overland Park

location that the company provided to Plaintiff, rent-free.

       21.     On April 15, 2019, Plaintiff had to take leave under the Family and Medical Leave

Act (“FMLA”) for a hernia surgery.

       22.     When Plaintiff returned to work in May 2019, her new boss, Regional Manager,

Scott Dolehanty, told her on her first day back from leave that her “head [was] on the chopping

block” and she was “about to get fired.”

       23.     Mr. Dolehanty later ensured that Plaintiff was terminated.

       24.     In June 2019, Plaintiff was in a car accident through no fault of her own.

       25.     As a result of this accident, Plaintiff suffered from a concussion, whiplash, and a

closed brain injury which causes her to have problems with short-term memory and the ability to

retain new information.

       26.     Plaintiff had to undergo physical therapy for seven weeks as a result of this

accident.

       27.     Because of Plaintiff’s impairments, she communicated several requests for

reasonable accommodations to Defendant, to assist her with her daily work activities.

       28.     Defendant failed to engage in an interactive process to reasonably accommodate

Plaintiff in accomplishing her daily work activities.



                                                 4
          Case 2:20-cv-02406-KHV-GEB Document 1 Filed 08/18/20 Page 5 of 13




          29.   Defendant failed to provide any reasonable accommodations for Plaintiff’s brain

injury.

          30.   At the beginning of August 2019, Plaintiff told Mr. Dolehanty that she would need

a day off on August 28, 2019 to attend a mediation.

          31.   Mr. Dolehanty asked for proof of the mediation, and Plaintiff’s attorney emailed

him a confirmation of the mediation in which Plaintiff was required to appear.

          32.   Mr. Dolehanty asked Plaintiff to log her request for time off in the ADP system

which kept track of employees’ hours.

          33.   However, because of Plaintiff’s brain injury that caused difficulty with short-term

memory, she forgot to log her request for time off in the ADP system.

          34.   On August 28, 2019, while Plaintiff was in the mediation, Mr. Dolehanty called her

cell phone.

          35.   Plaintiff could not answer the phone during the mediation session when Mr.

Dolehanty called. Therefore, she texted Mr. Dolehanty to remind him that she was attending

mediation.

          36.   Mr. Dolehanty responded that it was not a problem.

          37.   At around the same time, in August 2019, Plaintiff asked Defendant for the

paperwork to request additional FMLA leave to deal with the consequences of her brain injury.

          38.   Defendant provided Plaintiff with paperwork to be filled out by her doctor.

          39.   After Plaintiff’s doctor filled out the paperwork and faxed it to Defendant,

Defendant advised Plaintiff that it needed more information and emailed her a form.

          40.   However, it was unclear from the form what additional information was being

requested from Plaintiff.



                                                 5
       Case 2:20-cv-02406-KHV-GEB Document 1 Filed 08/18/20 Page 6 of 13




        41.     Therefore, Plaintiff asked Human Resources for clarification on or about August

29, 2019, but did not receive any response.

        42.     Defendant did not provide the additional FMLA leave to Plaintiff.

        43.     Plaintiff was terminated on August 30, 2019, because of an alleged “no call, no

show” on August 28, 2019, when Plaintiff was attending the mediation about which she had

previously informed Defendant.

        44.     On information and belief, Defendant’s purported reason for Plaintiff’s termination

was pretext for Defendant’s discriminatory and/or retaliatory motives on the basis of her disability,

and/or because Plaintiff availed herself of her FMLA rights.

        45.     After Plaintiff was notified of her termination, she contacted HR to explain the

circumstances of her absence on August 28, 2019. However, Defendant refused to employ

Plaintiff.

                                           COUNT I
                                 ADA/ADAAA – Discrimination
                                   (42 U.S.C. § 12101 et seq.)

        46.     Plaintiff hereby incorporates by reference every other allegation of this Complaint

as if fully set forth herein.

        47.     The ADA/ADAAA prohibits discrimination against a person who has, is regarded

as having, or has a record of a disability, i.e., a physical or mental impairment that substantially

limits one or more major life activities.

        48.     “Major life activities” as defined in the ADA/ADAAA include the operation of a

major bodily function, including but not limited to neurological and brain functions.

        49.     Plaintiff’s brain injury constituted a physical and/or mental impairment that

substantially limited her major life activities, including but not limited to brain function and the



                                                 6
      Case 2:20-cv-02406-KHV-GEB Document 1 Filed 08/18/20 Page 7 of 13




ability to recall and retain information.

       50.     Nevertheless, Plaintiff could perform the essential functions of her job with or

without reasonable accommodations.

       51.     Plaintiff requested reasonable accommodations for her disability, and/or the need

for reasonable accommodations was obvious to Defendant.

       52.     Defendant engaged in conduct prohibited by the ADA/ADAAA, including but not

limited to failing to engage in an interactive process to determine reasonable accommodations for

Plaintiff, despite Plaintiff’s several requests for reasonable accommodations; failing and/or

refusing to provide reasonable accommodations for Plaintiff’s disability; and/or terminating

Plaintiff’s employment.

       53.     The conduct and actions by the above-described perpetrators, including but not

limited to Mr. Dolehanty, were performed on the basis of Plaintiff’s disability and constitute

discrimination based on disability.

       54.     Plaintiff suffered tangible adverse employment actions as a result of Defendant’s

conduct as referenced herein, including but not limited to the termination of her employment.

       55.     The conduct of Defendant, described herein, would have detrimentally affected a

reasonable person in Plaintiff’s position.

       56.     Defendant’s unlawful conduct directly and proximately caused and will continue

to cause Plaintiff to suffer damages, including but not limited to lost wages and emotional distress.

       57.     Defendant’s treatment of Plaintiff was punitive in nature and was based upon

Plaintiff’s status as a person who has, is regarded as having, or has a record of a physical and/or

mental impairment that substantially limits one or more major life activities.

       58.     Supervisory and management-level employees knew or should have known of the



                                                 7
       Case 2:20-cv-02406-KHV-GEB Document 1 Filed 08/18/20 Page 8 of 13




discrimination, but failed to appropriately address the problem and further failed to implement

effective and appropriate procedures to stop discrimination against Plaintiff based on her disability.

        59.     Defendant’s actions were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff and others. Therefore, Plaintiff is

entitled to punitive damages from Defendant to punish Defendant and to deter Defendant and

others from like conduct.

        WHEREFORE Plaintiff prays for judgment in her favor and against Defendant on Count I

of her Complaint; for a finding that she has been subjected to unlawful discrimination as prohibited

by the ADA/ADAAA; for an award of compensatory and punitive damages; for reinstatement or

an award of front pay; for pre-judgment and post-judgment interest as provided by law; for her

costs expended herein; reasonable attorneys’ fees, as contemplated by 42 U.S.C. § 12205; and for

such other and further relief as this Court deems just and proper.

                                         COUNT II
                                   ADA/ADAAA – Retaliation
                                     (42 U.S.C. § 12203)

        60.     Plaintiff hereby incorporates by reference every other allegation of this Complaint

as if fully set forth herein.

        61.     The ADA/ADAAA prohibits retaliation against an individual who has opposed

disability discrimination under the ADA/ADAAA.

        62.     Plaintiff engaged in protected activity by requesting reasonable accommodations

and/or opposing discrimination based on her disability and/or perceived disability and/or record of

disability.

        63.     Plaintiff’s actions in requesting reasonable accommodations for her disability and

exercising her right to return to work constituted protected activities under the ADA/ADAAA.



                                                  8
       Case 2:20-cv-02406-KHV-GEB Document 1 Filed 08/18/20 Page 9 of 13




        64.     As a result of Plaintiff’s protected activities, Defendant subjected Plaintiff to

adverse employment actions as alleged herein, including but not limited to terminating Plaintiff’s

employment.

        65.     Defendant’s retaliation against Plaintiff was intentional, willful, and malicious, and

constituted a willful violation of Plaintiff’s federally protected rights.

        66.     At the time Defendant retaliated against Plaintiff, Defendant knew that such

retaliation was unlawful.

        67.     Defendant’s unlawful conduct directly and proximately caused and will continue

to cause Plaintiff to suffer damages, including but not limited to lost wages and emotional distress.

        68.     Defendant’s actions were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff and others. Therefore, Plaintiff is

entitled to punitive damages from Defendant to punish Defendant and to deter Defendant and

others from like conduct.

        WHEREFORE Plaintiff prays for judgment in her favor and against Defendant on Count

II of her Complaint; for a finding that she has been subjected to unlawful retaliation as prohibited

by the ADA/ADAAA; for an award of compensatory and punitive damages; for reinstatement or

an award of front pay; for pre-judgment and post-judgment interest, as provided by law; for her

costs expended herein; reasonable attorneys’ fees, as contemplated by 42 U.S.C. § 12205; and for

such other and further relief as this Court deems just and proper.

                                          COUNT III
                                        FMLA Interference

        69.     Plaintiff hereby incorporates by reference every other allegation of this Complaint

as if fully set forth herein.




                                                   9
      Case 2:20-cv-02406-KHV-GEB Document 1 Filed 08/18/20 Page 10 of 13




       70.     Plaintiff was a stellar employee who had not been disciplined, placed on a

performance improvement plan, or given a poor performance evaluation before she took FMLA

leave beginning in April 2019.

       71.     Plaintiff was employed by Defendant and worked more than 1,250 hours in the 12

months prior to her FMLA leave in April 2019. Plaintiff worked for Defendant at a location where

50 or more employees of Defendant worked within 75 miles. Thus, Plaintiff was qualified to utilize

FMLA leave.

       72.     Plaintiff exercised her FMLA rights and took FMLA leave for approximately four

weeks, starting in approximately April 15, 2019 in connection with her hernia surgery.

       73.     In exercising her rights under the FMLA, Plaintiff complied with all of Defendant’s

policies and procedures for using or taking FMLA leave.

       74.     When Plaintiff returned to work following her hernia surgery, Plaintiff’s

supervisor, Mr. Dolehanty, told Plaintiff that her “head [was] on a chopping block” and that she

was “about to get fired.”

       75.     Following Plaintiff’s car accident and resulting brain injury in June 2019, she again

exercised her FMLA rights by requesting additional FMLA leave to address her injuries.

       76.     Rather than granting Plaintiff’s initial request for additional FMLA leave,

Defendant sought further information related to her leave request. The additional information

sought was unclear. When Plaintiff requested clarification from Defendant regarding the additional

information needed, Defendant failed to respond and simply terminated her employment.

       77.     Instead of granting Plaintiff’s reasonable request for additional FMLA leave,

Defendant terminated Plaintiff’s employment.




                                                10
      Case 2:20-cv-02406-KHV-GEB Document 1 Filed 08/18/20 Page 11 of 13




        78.     Defendant interfered with Plaintiff’s right to take additional FMLA leave, for which

she was eligible and qualified, by failing and/or refusing to grant such leave, and instead by

terminating her employment.

        WHEREFORE Plaintiff prays for judgment against Defendant on Count III of her

Complaint for a finding that she has been subjected to unlawful interference, in violation of the

FMLA; for an award of compensatory damages, including lost bonuses, cost of living increases

and other benefits including interest; for an award of liquidated damages; for equitable relief in the

form of reinstatement or an award of front pay; for her reasonable attorneys’ fees, reasonable

expert witness fees, and other costs of this action; and such other and further relief as to the Court

deems just and equitable.

                                          COUNT IV
                                        FMLA Retaliation

        79.     Plaintiff hereby incorporates by reference every other allegation of this Complaint

as if fully set forth herein.

        80.     Plaintiff was employed by Defendant and worked more than 1,250 hours in the 12

months prior to her request for FMLA leave in April 2019.

        81.     Plaintiff worked for Defendant at a location where 50 or more employees of

Defendant worked within 75 miles.

        82.     Plaintiff was a stellar employee who had not been disciplined, placed on a

performance improvement plan, or given a poor performance evaluation before she took FMLA

leave in April 2019.

        83.     Plaintiff exercised her FMLA rights and took FMLA leave for approximately four

weeks, starting in approximately April 15, 2019 for her hernia surgery.




                                                 11
      Case 2:20-cv-02406-KHV-GEB Document 1 Filed 08/18/20 Page 12 of 13




       84.     In exercising her rights under the FMLA, Plaintiff complied with all of Defendant’s

policies and procedures for using or taking FMLA leave.

       85.     Immediately upon Plaintiff’s return from FMLA leave, and as a result of her taking

FMLA leave, Plaintiff’s supervisor, Mr. Dolehanty, told Plaintiff that her “head [was] on a

chopping block” and that she was “about to get fired.”

       86.     Defendant retaliated against Plaintiff as a result of her decision to exercise her rights

under the FMLA.

       87.     Plaintiff was treated less favorably than other employees who had not requested

leave under the FMLA.

       88.     Defendant took adverse employment actions against Plaintiff, in retaliation for

availing herself of her FMLA rights, including but not limited to by terminating Plaintiff’s

employment.

       89.     A reasonable person in Plaintiff’s position would have found Defendant’s actions

against and treatment of Plaintiff, after she exercised her FMLA rights, to be materially adverse.

       WHEREFORE Plaintiff prays for judgment against Defendant on Count IV of her

Complaint, for a finding that she has been subjected to unlawful retaliation in violation of the

FMLA; for an award of compensatory damages, including lost bonuses, cost of living increases

and other benefits including interest; for an award of liquidated damages; for equitable relief in the

form of reinstatement or an award of front pay; for her reasonable attorneys’ fees, reasonable

expert witness fees, and other costs of this action; and such other and further relief as to the Court

deems just and equitable.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury trial on all counts of the Complaint.



                                                  12
Case 2:20-cv-02406-KHV-GEB Document 1 Filed 08/18/20 Page 13 of 13




                     DESIGNATION OF PLACE OF TRIAL

 Plaintiff designates Kansas City, Kansas, as the place of trial.



                                               Respectfully submitted,

                                               HOLMAN SCHIAVONE, LLC

                                          By: /s/ Kathleen E. Mannion
                                              Anne Schiavone, KS Bar #19669
                                              Kathleen E. Mannion, KS Bar #25362
                                              Holman Schiavone, LLC
                                              4600 Madison Avenue, Suite 810
                                              Kansas City, Missouri 64112
                                              (816) 283-8738 Telephone
                                              (816) 283-8739 Facsimile
                                              aschiavone@hslawllc.com
                                              kmannion@hslawllc.com

                                               ATTORNEYS FOR PLAINTIFF




                                          13
